Matter of Yifru (Commissioner of Labor) (2018 NY Slip Op 06612)





Matter of Yifru (Commissioner of Labor)


2018 NY Slip Op 06612


Decided on October 4, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 4, 2018

[*1]In the Matter of the Claim of ABIY YIFRU, Appellant.
andCOMMISSIONER OF LABOR, Respondent.

Calendar Date: August 6, 2018

Before: Garry, P.J., Egan Jr., Devine, Mulvey and Rumsey, JJ.


Abiy Yifru, New York City, appellant pro se.
Barbara D. Underwood, Attorney General, New York City (Gary Leibowitz of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 29, 2017, which ruled that claimant was ineligible to receive unemployment insurance benefits because he was unable to file a valid original claim.
Decision affirmed. No opinion.
Garry, P.J., Egan Jr., Devine, Mulvey and Rumsey, JJ., concur.
ORDERED that the decision is affirmed, without costs.